Citation Nr: 0319843	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
 South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility to treatment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel





REMAND

On February 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the veteran and request that he specify 
the exact dates, the names and addresses of the 
hospitals in Germany and California where he 
received treatment for his psychiatric problems. 

2.  Contact the National Personnel Records Center 
(NPRC) to obtain service medical records which have 
not been associated with the file.  Advise NPRC 
that the veteran had active duty service from May 
1962 to December 1981, and active duty for training 
from February to August 1957.  In addition, advise 
NPRC that the Board has the veteran's service 
medical records from 1971 to 1981.  However, 
service medical records dated prior to 1971 have 
not been forwarded to VA.  Ask NPRC to conduct a 
thorough search of their records to determine 
whether there are any additional folders containing 
the veteran's service medical records which are 
still at NPRC, and if so, to forward all such 
records.  This should include all inpatient 
treatment records as well as mental health records.  
Also, request that NPRC provide  records of any 
hospitalizations or treatment records, to include 
mental health records, which the veteran has 
specified pursuant to our request to paragraph 
number one (1) above.  If no such service records 
can be found, or if they have been destroyed, ask 
for specific confirmation of that fact.

3.  Schedule the veteran for VA examinations to 
determine the diagnosis and etiology of any cardiac 
and psychiatric disorders.  Send the claims folder 
to the examiners for review.

The cardiologist is asked to conduct a thorough 
review of all the evidence of record, to include 
the veteran's service medical records, which 
include an abnormal ECG in October 1981, and other 
symptomatology which may be cardiac related.  After 
examining the appellant, the examiner note any 
cardiac disorder present, and opine whether it is 
at least as likely as not that any cardiac disorder 
had its onset in-service, or is due to disease or 
injury incurred in or as a result of service, to 
include syphilis, and prostate cancer.  The May 
1993 opinion of Lawrence P. Martinelli, M.D., must 
be considered.  If a cardiac disorder had its onset 
within one year of separation from service, the 
examiner should so note.  A complete rationale for 
all opinions expressed should be set forth in a 
typewritten report.

The psychiatrist is also to conduct a thorough 
review of the evidence of record, to include the 
service medical records, which reference a possible 
psychosis and nervous problems during service, as 
well as his personnel records, which indicate in-
service periods of AWOL.  After evaluation of the 
veteran, the examiner is to diagnose any 
psychiatric disorder present, and opine whether it 
is at least as likely as not that such disorder had 
its onset in-service.  The opinion must also 
address whether any diagnosed psychiatric disorder 
is due to a disease or injury incurred in or as a 
result of service, to include prostate cancer.  If 
a psychiatric disorder had its onset within one 
year of separation from service, the examiner 
should specify the that disorder.  A complete 
rationale for all opinions expressed should be set 
forth in a typewritten report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




